 
 
IV
111th CONGRESS 
1st Session 
S. CON. RES. 4 
IN THE HOUSE OF REPRESENTATIVES 

March 10, 2009
Referred to the Committee on Foreign Affairs

CONCURRENT RESOLUTION 
Calling on the President and the allies of the United States to raise the case of Robert Levinson with officials of the Government of Iran at every level and opportunity, and urging officials of the Government of Iran to fulfill their promises of assistance to the family of Robert Levinson and to share information on the investigation into the disappearance of Robert Levinson with the Federal Bureau of Investigation.  
 
 
Whereas United States citizen Robert Levinson is a retired agent of the Federal Bureau of Investigation, a resident of Florida, the husband of Christine Levinson, and father of their 7 children; 
Whereas Robert Levinson traveled from Dubai to Kish Island, Iran, on March 8, 2007; 
Whereas after traveling to Kish Island and checking into the Hotel Maryam, he disappeared on March 9, 2007; 
Whereas neither his family nor the United States Government has received further information on his fate or whereabouts; 
Whereas March 9, 2009, marks the second anniversary of the disappearance of Robert Levinson; 
Whereas the Government of Switzerland, which has served as Protecting Power for the United States in the Islamic Republic of Iran in the absence of diplomatic relations between the United States Government and the Government of Iran since 1980, has continuously pressed the Government of Iran on the case of Robert Levinson and lent vital assistance and support to the Levinson family during their December 2007 visit to Iran; 
Whereas officials of the Government of Iran promised their continued assistance to the relatives of Robert Levinson during the visit of the family to the Islamic Republic of Iran in December 2007; and 
Whereas the President of the Islamic Republic of Iran, Mahmoud Ahmadinejad, stated during an interview with NBC News broadcast on July 28, 2008, that officials of the Government of Iran were willing to cooperate with the Federal Bureau of Investigation in the search for Robert Levinson: Now, therefore, be it  
 
That Congress— 
(1)commends the Embassy of Switzerland in Tehran and the Government of Switzerland for the ongoing assistance to the United States Government and to the family of Robert Levinson, particularly during the visit by Christine Levinson and other relatives to Iran in December 2007; 
(2)expresses appreciation for efforts by Iranian officials to ensure the safety of the family of Robert Levinson during their December 2007 visit to Iran, as well as for the promise of continued assistance; 
(3)urges the Government of Iran, as a humanitarian gesture, to intensify its cooperation on the case of Robert Levinson with the Embassy of Switzerland in Tehran and to share the results of its investigation into the disappearance of Robert Levinson with the Federal Bureau of Investigation; 
(4)urges the President and the allies of the United States to engage with officials of the Government of Iran to raise the case of Robert Levinson at every opportunity, notwithstanding other serious disagreements the United States Government has had with the Government of Iran on a broad array of issues, including human rights, the nuclear program of Iran, the Middle East peace process, regional stability, and international terrorism; and 
(5)expresses sympathy to the family of Robert Levinson during this trying period. 
 
  Passed the Senate March 9, 2009. Nancy Erickson, Secretary   
